LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
There is no member of our Court who is more opposed than I am to hypertechnical application of procedural rules resulting in form without substance. See: (1) Ready v. Jamison, Ky., 705 S.W.2d 479 (1986), Majority Opinion; (2) Nolph v. Scott, Ky., 725 S.W.2d 860 (1987), Dissenting Opinion. But the present decision does not involve construing the rules wisely to promote the interests of justice. On the contrary, it involves the intentional misuse of one rule, CR 52.02, to avoid the plain language of another, CR 6.02.
CR 52.02 does not permit a court to amend its judgment to correct the date of entry. It is limited to permitting a court to “amend its findings or make additional findings and [then to] amend the judgment accordingly.” This is a narrow rule for a specific purpose, which is to permit “the trial court, within the time limit prescribed, to reconsider its findings and to amend the findings.” Bertelsman & Philipps, Ky. Prac., 4th ed., Civil Rule 52.02.
*568On the other hand, Rule 6.02, the rule specifically intended to control when a court may enlarge the time in which to perform an act otherwise required by the civil rules, expressly excludes “the time for taking any action required under ... 52.-02.” Thus, CR 6.02 was intended to prevent exactly what occurred here, i.e., using the power to act provided in 52.02 to extend the time in which to make a post-judgment motion.
There are important reasons for the pattern to the rules, not the least of which is to prevent a party from proceeding ex 'parte to secure additional time in which to make a post-judgment motion, as was done in this case. However, our decision, rather than reproaching the movant for proceeding ex parte, rewards him for having done so.
In my view, the statement in the Majority Opinion that “a court has unlimited power to amend and alter its own judgments,” is both contrary to law and a potential source for much mischief. A court has only limited power to do so to the extent provided for in the civil rules. Pattie A. Clay Infirmary v. First Presbyterian Church, Ky.App., 605 S.W.2d 52 (1980), cited in the Majority Opinion as authority for this proposition, does not stand for any such “unlimited power.” On the contrary, it is a good example of a proper exercise of the limitations in CR 52.02, recognizing the court’s power to correct an inconsistency between findings within the judgment and the final holding. The case stands for the proposition that when a proper motion has been made to alter or amend the judgment, timely filed, that the court then has the power of amendment provided in rule 52.-02. In the present case movant’s counsel, one way or the other, got notice that judgment had been entered while there was still time to move to alter or amend it. However, instead of taking such action, he prepared a new judgment for the court to sign, which was done all without motion or notice to the opposing party. The new judgment made no new findings, but only changed the date of entry. CR 52.02 gave the court no such power, and we should not condone the fact that the rules were misused to accomplish the otherwise impermissible.
The movant claims that he did not learn of the entry of judgment sooner because of clerical error. CR 73.02(l)(d) provides limited relief for a party who fails to learn of the entry of judgment. Upon a showing that such failure was “excusable,” the trial court may, to a limited extent, extend the time for appeal. However, the rules are so fashioned as to prevent the extension of time for either post-trial motions or appeal except as expressly provided, and there is good reason for this: the intent of the rules is to preserve objectivity and to provide finality of judgments. The present decision attacks the fabric of that system. The movant was able not only to extend the time for post-trial motions, but, with no new evidence, to persuade the court to completely reverse its findings. Thus the winning party, not the losing party, was forced to become the appellant.
If there was a clerical error in failing to advise the movant of the original entry of judgment, and if both time for post-trial motions and time for appeal had run because of this error, there might be some reason to listen sympathetically to whether there were facts excusing the failure to learn of the judgment providing a reason to examine the rules for an avenue to afford the movant some relief. However, this is not the present case.
It was the unanimous opinion of the Court of Appeals that the trial court erred, that “a circuit court may not indirectly extend the time for filing a post-judgment motion by reentering its final judgment during the ten day period in which the court retains control over the judgment.” We have been presented with no reason why our Court should reach an opposite result.
GANT, J., joins in this dissent.